Citation Nr: 1447825	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for renal insufficiency, claimed as secondary to service-connected idiopathic hyperuricemia.

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus from May 6, 2010.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1969, and from September 1970 to December 1973. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  He and his wife also testified before the VLJ in November 2011 during a Board hearing in Washington, DC.  

In April 2010, the Board remanded the Veteran's service connection claim and a claim for a rating in excess of 10 percent for pes planus.  In September 2012, the Board denied a rating in excess of 10 percent for bilateral pes planus prior to May 6, 2010, and remanded the issue of a rating in excess of 10 percent for the disability as of that date, as well as the service connection issue on appeal.

Additional evidence was received by the Board following the most recent certification of the appeal.  The Veteran waived initial RO consideration of this evidence in a September 2013 signed statement.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Renal insufficiency was not caused or aggravated by the Veteran's hyperuricemia, any other service-connected disability, or treatment of any such disability, and is not otherwise related to service.

2.  Since May 6, 2010, the Veteran's pes planus has been manifested by pain on use of the feet and characteristic calluses, with no weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation of the feet, marked deformity, or indication of swelling on use.


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal insufficiency, claimed as secondary to service-connected idiopathic hyperuricemia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a rating in excess of 10 percent for bilateral pes planus from May 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in February 2006 and April 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While full notice was provided subsequent to the initial RO determination in September 2006, after issuance of such notice and opportunity for the Veteran to respond, his claims were readjudicated, most recently in an August 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and articles and statements submitted by Veteran have been obtained.

Also, the Veteran was provided a VA examination of his claimed pes planus in August 2013, and medical opinions regarding his service connection claim were obtained in June 2010 and August 2013.  The examination and opinions, and their associated reports, provided by physicians with appropriate expertise, were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes contentions raised by the Veteran's representative in a January 2014 brief regarding the adequacy of the August 2013 VA medical report.  These contentions and other questions regarding the adequacy of the report, and why, despite any potential problems with the report, the Board finds it to be adequate in this case, are addressed in detail below.

In obtaining the June 2010 and August 2013 medical opinions and August 2013 examination report, obtaining pertinent treatment records from the Veteran, and obtaining current VA treatment records, the agency of original jurisdiction (AOJ) substantially complied with the Board's April 2010 and September 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the April 2009 and November 2011 Board personal hearings, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as cardiovascular-renal disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The record does not reflect, and the Veteran has not asserted, that renal insufficiency began during service or until 2001, more than 25 years after service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 are not applicable.  Rather, as reflected in numerous statements, including one received in August 2013, and during his April 2009 and November 2011 Board hearings, the Veteran's contends that his renal insufficiency is the result of his service-connected idiopathic hyperuricemia, or the medication used to treat such hyperuricemia, specifically Allopurinol and indomethacin.  

VA treatment records reflect that in April 2001, the Veteran was hospitalized for chest pain.  He was found to have had hyperglycemia and acute nonoliguric renal failure.  At the time of discharge, numerous diagnoses including hypertension, gout, chronic renal insufficiency, and newly diagnosed diabetes were noted.  It was noted that that the Veteran was counseled against the use of indomethacin and other such nonsteroidal anti-inflammatory drugs (NSAIDs) for future gouty attacks secondary to his renal insufficiency.  It was also noted that the Veteran's elevated creatinine was most likely related to his use of indomethacin recently, and that indomethacin and all other NSAIDs would be discontinued.  However, it was noted that the Veteran had some baseline renal insufficiency, most likely secondary to hypertensive and diabetic disease.  

March to July 2006 private medical records reflect treatment for his renal failure, with an assessment that that the etiology of the renal failure was multifactorial.  It was noted that the Veteran had a history of diabetes, which could lead to diabetic nephropathy, and that he was hypertensive, which could lead to benign hypertensive nephrosclerosis.  The treating physician indicated that he would also need to rule out multiple myeloma, or a vasculitic or autoimmune component; there is no indication that hyperuricemia, indomethacin, or any other medication was considered as an etiology of the Veteran's renal problems.

An August 2006 VA examination report reflects a diagnosis of idiopathic hyperuricemia with mild renal insufficiency.  The examiner opined that the Veteran had mild renal insufficiency, which was more likely related to long-standing diabetes than to hyperuricemia; it was noted that the Veteran's gout was due to hyperuricemia.  

An October 2008 private treatment record reflects a notation that the Veteran had renal insufficiency, and that "[a]pparently there was an exacerbation related to nonsteroidal anti-inflammatory use."

In a June 2010 medical report, after reviewing the record, a VA physician concluded that the Veteran had at most stage 1 renal insufficiency.  Regarding the question of whether the Veteran's service-connected hyperuricemia aggravated his renal insufficiency, the physician stated that gout and hyperuricemia did not worsen renal function unless the uric acid passed in excess quantities precipitates, forming renal stones that obstruct the kidneys' draining system for a prolonged period, or following temporary obstruction, resulting in infection, which causes inflammatory destruction of the kidneys.  The physician stated that, neither by history nor by the evidence, did either of these scenarios appear to have intervened.

The Veteran submitted medical articles indicating that indomethacin can increase blood pressure and decrease kidney function.  

In an August 2013 report, after reviewing the entire claims file, a VA examiner concluded that it was less likely than not that there was any nexus between the Veteran's Allopurinol use and any renal insufficiency.  While acknowledging that acute renal failure was a known side effect of Allopurinol use, the examiner stated that renal insufficiency was not, citing the pertinent medical literature.  The examiner acknowledged that, according to the medical literature, hyperuricemia may have effects which contributed to arterial vasoconstriction and induce renal interstitial and tubular inflammation, that these effects may promote hypertension, and that some studies showed that hyperuricemia may contribute to the risk of renal insufficiency, but that additional research was necessary to better assess the direction of causality.  The examiner nonetheless opined that hyperuricemia was less likely than not directly related to the Veteran's renal insufficiency, and that the Veteran's chronic uncontrolled diabetes and hypertension were most likely the major risk factors for any renal insufficiency. 

In this case, the evidence, as a whole, weighs against a finding that any renal insufficiency disability was caused or aggravated by the Veteran's hyperuricemia or any other service-connected disability, or the treatment for any such disorder.

The Board finds the opinions of the June 2010 and August 2013 VA examiners to be highly probative evidence against the Veteran's claim in this case on the question of whether renal insufficiency is secondary to his hyperuricemia.  Both examiners were physicians with appropriate expertise who provided adequate rationales for their opinions based on the evidence of record, citing to applicable medical literature.  The opinions are, moreover, consistent with the other medical evidence of record, including the March to July 2006 private medical records reflecting that the etiology of the renal problems was multifactorial but possibly linked to a diabetes and hypertension, and the August 2006 VA examiner's opinion that the Veteran's mild renal insufficiency was more likely related to long-standing diabetes than to hyperuricemia.

The Board notes that in the August 2013 VA report, the examiner acknowledged that, according to the medical literature, hyperuricemia may have effects which contributed to arterial vasoconstriction and induce renal interstitial and tubular inflammation, that these effects may promote hypertension, and that some studies showed that hyperuricemia may contribute to the risk of renal insufficiency, but that additional research was necessary to better assess the direction of causality.  However, even considering this, the VA examiner concluded that the Veteran's hyperuricemia was not related to any renal insufficiency.  Furthermore, the June 2010 VA examiner also acknowledged that hyperuricemia could worsen renal function if the uric acid passed in excess quantities precipitates, forming renal stones that obstruct the kidneys' draining system for a prolonged period, or following temporary obstruction, result in infection, which causes inflammatory destruction of the kidneys; however, he explained that that neither of these scenarios was the case with respect to the Veteran.

The Board acknowledges the Veteran's representative's contentions in a January 2014 brief.  The representative asserted that the August 2013 VA examiner's conclusion that the Veteran's renal insufficiency was most likely related to his diabetes is problematic given that the Veteran's diabetes was first diagnosed at the same time as his renal insufficiency during his April 2001 hospitalization.  However, even at the time of the April 2001 hospitalization it was noted that the Veteran had some baseline renal insufficiency most likely secondary to hypertensive and diabetic disease.  Given this, the Board does not find such timing of diagnoses to render the VA examiner's opinion inadequate.

The Veteran's representative further argued that the VA examiner did not explain the differences between renal failure and renal insufficiency, or explain why the Veteran's medications for gout could not have led to acute renal failure, and why acute renal failure could not have led to the Veteran's renal insufficiency.  However, the June 2010 VA examiner, after reviewing the record, stated that it was hard to make a case for the existence of significant chronic renal insufficiency in the Veteran's case, explaining that the Veteran had, at most, Stage 1 renal insufficiency that did not appear to have progressed significantly over time.  The June 2010 examiner further explained that there was no established medical definition of "renal failure," which was "a term loosely used to describe a state of advanced renal insufficiency when buildup of waste products not filtered from the blood by the kidneys cause[d] objective changes in the body composition."  The Board finds the June 2010 examiner's report to be adequate in explaining the relationship between renal insufficiency and renal failure, as they were discussed in the April 2013 VA examination report. 

The Board notes the Veteran's contentions that the NSAID indomethacin, which the Veteran took for his hyperuricemia and gout, resulted in his renal insufficiency.  In this regard, when he was hospitalized in April 2001, it was noted that the Veteran's elevated creatinine was most likely related to his recent use of indomethacin.  However, again, it was noted at that time that the Veteran had some baseline renal insufficiency, most likely secondary to hypertensive and diabetic disease, and, at that time, the Veteran was counseled against the use of NSAIDs and indomethacin, and it was noted that indomethacin and all other NSAIDs would be discontinued.  No further episodes of acute renal failure have been noted, the Veteran has not been noted to have continued to use indomethacin or other such NSAIDs, and no such medication has subsequently been linked to his chronic renal insufficiency; again, March to July 2006 private treatment records related to the Veteran's renal condition note his risk factors of diabetes and hypertension but do not indicate that  hyperuricemia, indomethacin, or any other medication might be related to the Veteran's renal problems.  Furthermore, the October 2008 private treatment record noting that the Veteran had renal insufficiency also notes that "[a]pparently there was an exacerbation related to nonsteroidal anti-inflammatory use."

The medical evidence as a whole thus reflects that, in April 2001, the Veteran had baseline renal insufficiency, most likely related to diabetes and hypertension, which was acutely exacerbated due to his use of indomethacin.  It further reflects that such medication was discontinued and he had no such further exacerbations.  However, the medical evidence does not link indomethacin or any other such medication to any chronic renal insufficiency disability.

The Board also notes that, in requesting the medical report in its September 2012 remand, ultimately provided by the August 2013 VA examiner, it stated that the findings made during the Veteran's April 2001 hospitalization and those made in the March to July 2006 private medical records should be discussed, with any seemingly inconsistent opinions in the records explained and reconciled, if possible. 

While the August 2013 VA examiner did not directly address these 2001 and 2006 records, the Board finds that this is not prejudicial and does not render the report inadequate in the context of medical evidence as a whole.  Such evidence includes the April 2001 hospital notes indicating that a baseline renal insufficiency most likely caused by diabetes and hypertension was exacerbated by the Veteran's use of indomethacin, which was discontinued, and the subsequent evaluation noting a past "exacerbation" of renal insufficiency due to NSAID use.  It also includes the subsequent medical evidence consistently relating renal insufficiency to diabetes and hypertension, as reflected in the March to July 2006 private medical records, and in August 2006 and August 2013 VA medical reports.  Such evidence, therefore, has consistently reflected chronic renal insufficiency, related to diabetes and hypertension, which was acutely exacerbated in April 2001 due to indomethacin use, with no further such exacerbations.

In light of this, the Board does not find any assessment in the 2006 private treatment records to be inconsistent with any assessment or findings during the April 2001 hospitalization.  Thus, the fact that any such potential "inconsistency" was not directly addressed by the August 2013 VA examiner, in view of that examiner's report and the evidence as a whole, does not render that report inadequate.  Therefore, the Board finds that the August 2013 VA medical report substantially complied with the Board's September 2012 remand instructions.  See D'Aries, 22 Vet. App. at 104-106; Stegall, 11 Vet. App. 268.

Finally, the Board notes that the Veteran submitted a January 2009 letter from a law professor stating, "It appears there is evidence that your kidney failure is a secondary service connected disability to your gout and the medication you receive for gout," and noting the April 2001 hospital report.  However, there is no indication that the law professor was a medical expert or was otherwise capable of opining on a matter requiring medical knowledge.  The Board therefore finds the statement to be of minimal, if any, probative value.  See 38 C.F.R. § 3.159(a)(1), (2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, service connection for renal insufficiency must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


III.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under Diagnostic Code (DC) 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

During his November 2011 Board hearing, the Veteran testified that his pes planus had worsened since May 5, 2010, and that the arches in his shoes had been changed but did not solve his feet problems.  

An August 2013 VA examination report reflects that the Veteran reported daily pain and had pain on use of the feet.  He had no pain on manipulation of the feet or indication of swelling on use.  He had characteristic calluses and symptoms relieved by arch supports.  He did not have extreme tenderness of the plantar surface of either foot.  There was no decreased longitudinal arch height on weight-bearing, no objective evidence of marked deformity of the foot, and no marked pronation.  The weight-bearing line did not fall over or medial to the great toe and there was no inward bowing of the achilles tendon or marked inward displacement or severe spasm of the achilles tendon on manipulation.  It was noted that the Veteran used a cane, but that his flatfoot condition would not impact his ability to work.  In August 2013, a second VA physician reviewed the claims file, confirmed the findings on VA examination, and commented that the Veteran's flatfoot symptoms were relieved at present time by arch supports, and that he used a cane regularly for his back, ankle, and foot pain.

There is no further objective medical evidence regarding the nature and severity of the Veteran's pes planus from May 6, 2010.  

In this case, a rating in excess of 10 percent for the Veteran's bilateral pes planus from May 6, 2010, is not warranted.  The Veteran's pes planus is manifested by pain on use of the feet and characteristic calluses.  Such symptomatology, as a whole, most closely approximates the criteria for a 10 percent rating under DC 5276.  While the Veteran was shown to have had characteristic callosities, he has not met any of the other criteria for a 30 rating, including marked deformity, pain on manipulation and use accentuated, or indication of swelling on use; the findings on August 2013 VA examination did not reflect "severe" pes planus, and it was noted by the examiner that the Veteran's flatfoot condition would not impact his ability to work.  Moreover, on examination, he was shown not to have had weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, or pain on manipulation of the feet, which are criteria for 10 percent rating under DC 5276; the only criterion he was shown to have had for a 10 percent rating was pain on use of the feet.  In this regard, it was further noted that his flatfoot symptoms were relieved by arch supports.  Given this disability picture as a whole, the Board finds that the Veteran's pes planus symptomatology is adequately contemplated by the criteria for a 10 percent rating under DC 5276.  

While the Veteran has been noted to use a cane, this has been noted to be the result of his back, ankle, and foot pain, and not specifically his service-connected pes planus.  In this regard, the Veteran receives separate ratings for service connection compensation for lumbosacral strain, ankylosis of the left ankle with traumatic and gouty arthritis, right ankle gouty arthritis, right great toe gouty arthritis, and left great toe gouty arthritis.  

The Board has considered DC 5284 for residuals of other foot injuries, as well as other diagnostic codes relating to the feet.  Again, however, the Veteran receives separate ratings for several other foot and ankle disorders, including gouty arthritis of each great toe, which are not on appeal here; the symptomatology contemplated in the ratings for those separate disorders is not for consideration.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Here, the Veteran's rating for the specific service-connected disability of pes planus is on appeal, and the criteria under DC 5276 are specifically for such disability.  Moreover, the Board finds that the Veteran's bilateral pes planus symptoms are adequately contemplated by the criteria for a 10 percent rating under DC 5276 for the reasons given above.  Therefore, a rating under any other different code is not appropriate.

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the symptomatology and impairments caused by the Veteran's service-connected bilateral pes planus are adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  As discussed above, his contentions have essentially been that his foot pain with use, and characteristic callosities, warrant a higher rating than 10 percent.  As discussed above, the criteria for higher or different schedular ratings were considered, but no higher rating was warranted because the rating criteria adequately approximate his symptoms and disability level.  Therefore, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly, a rating in excess of 10 percent for bilateral pes planus from May 6, 2010, is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson or Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56


ORDER

Service connection for renal insufficiency, claimed as secondary to service-connected idiopathic hyperuricemia, is denied.

A rating in excess of 10 percent for bilateral pes planus from May 6, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


